                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ERICK GARCIA,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 2:18-cv-00041-RLW
                                                  )
TODD A. RICHARDS, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on a document filed by plaintiff Erick Garcia that the

Court has construed as a motion to appoint counsel and a motion for an extension of time to file

a second amended complaint. (Docket No. 11). Plaintiff also requests that the Court send him a

copy of his medical records, which he states the Court has on file. For the reasons discussed

below, the Court will deny plaintiffs motion for appointment of counsel, grant him an extension

of time in which to file his second amended complaint, and direct the Clerk of Court to send him

a copy of his complaint, along with the attachments.

       First, as to plaintiffs motion for appointment of counsel, the Court finds that

appointment is not warranted at this point in time. In a civil case, a pro se litigant has no

statutory or constitutional right to appointed counsel. Stevens v. Redwing, 146 F.3d 538, 546 (8th

Cir. 1998). Rather, a district court may appoint counsel in a civil case if the court is "convinced

that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of the litigation

is such that plaintiff as well as the court will benefit from the assistance of counsel." Patterson v.

Kelley, 902 F.3d 845, 850 (8th Cir. 2018). Plaintiff has been ordered to file a second amended

complaint, which he has not yet done. As such, the Court cannot determine whether he has stated
a non-frivolous claim. The Court will entertain further motions for appointment of counsel as the

case progresses.

       Next, as to plaintiffs request for an extension of time to file a second amended

complaint, plaintiff states that he needs additional time in which to obtain counsel to properly file

his claim. He also suggests that he requires the medical records that he earlier filed as

attachments to his complaint. Good cause being shown, plaintiff will be granted thirty (30) days

from the date of this order in which to file his second amended complaint pursuant to the

instructions set forth in the Court's order of March 25, 2019. (Docket No. 10).

       Finally, with regards to plaintiffs request that the Court send him a copy of his medical

records, the Court will direct the Clerk of Court to send to plaintiff a copy of his original

complaint (Docket No. 1), including all attachments attached to said complaint.

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 11) is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiffs motion for an extension of time to file his

second amended complaint is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall file his second amended complaint

within thirty (30) days of the date of this order.

       Plaintiff's failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of

his original complaint (Docket No. 1), including all attachments.




                                                     2
       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of

the Court's order of March 25, 2019. (Docket No. 10).

       IT IS FURTHER ORDERED that upon the filing of the second amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

       Dated   thi,bl~ay of tJf4?                    ,
                                                     2019.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                3
